Examiner's Amendment/Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Matter of Record 
The Examiner incorrectly stated that the amendment submitted by Applicant on 08 January 20121 has resulted in a Restriction Requirement. This was a typo. The amendment submitted by Applicant on 17 September 2021 resulted in a Restriction Requirement. 
Status of Application, Amendments and/or Claims
Applicant’s arguments, filed 17 September 2021, have been entered in full.  
The amendment, filed 17 September 2021, has been entered in full.  Claims 1-39, 41-43 are canceled. Claim 40 is amended. New claims 44-62 are added. Applicant’s election without traverse of a species election in the reply filed on 10 January 2022 is acknowledged.
Applicant makes a species election of two sets of 6 SEQ ID NOs for HCDR1-HCDR3/LCDR1-LCDR3: [(1) the HCVR comprising an HCDR1 comprising the amino acid sequence of (SEQ ID NO: 27), an HCDR2 comprising the amino acid sequence of (SEQ ID NO: 28), and an HCDR3 comprising the amino acid sequence of (SEQ ID NO:29); and the LCVR comprising an LCDR1 comprising the amino acid sequence of (SEQ ID NO: 30), an LCDR2 comprising the amino acid sequence of (SEQ ID NO: 31), and an LCDR3 comprising the amino acid sequence of (SEQ ID NO: 32 ); and (2) the HCVR comprises an HCDR1 comprising the amino acid sequence of (SEQ ID NO: 33), an HCDR2 comprising the amino acid sequence of (SEQ ID NO: 34), and an HCDR3 comprising the amino acid sequence of (SEQ ID NO:35); and the LCVR comprises LCDR1 comprising the amino acid sequence of  (SEQ ID NO: 36), an LCDR2 comprising the amino acid sequence of (SEQ ID NO: 37), and an LCDR3 comprising the amino acid sequence of (SEQ ID NO: 38)], in the reply filed on 10 January 2022 is acknowledged.
Applicant states that claims 42, 44-51, 55-56 read upon the elected species. The Examiner notes that claim 42 was canceled in the amendment submitted on 17 September 2021.
 The Examiner notes that the elected species is free of prior art. The remaining species of SEQ ID NOs have been rejoined for prosecution.
The Election was made without traverse in the reply filed on 10 January 2022.  Claims 40, 44-62 are under examination. 

			Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 10 January 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
		Withdrawn Objections And/Or Rejections
	The rejection to claims 1-12, 14, 15, 17, 18, 20-25, 27, 29, 30, 32, 39-41 under 35 U.S.C. 102(a2) as being anticipated by Cong et al. (US 2016/0176956; published 6/23/16, priority date 12/19/14), as set forth at pages 2-7 of the previous Office Action (18 May 2021), is withdrawn in view of the amendment (17 September 2021).
	The rejection to claims 1, 13, 29, 34, 36, 38, 39, 42 and 43 under 35 U.S.C. 103 as being unpatentable over Cong et al. (US 2016/0176956; published 6/23/16, priority date 12/19/14) in view of Bahlmann et al. (US 2005/0272634; published 12/8/05), as set forth at pages 7-9 of the previous Office Action (18 May 2021), is withdrawn in view of the amendment (17 September 2021).
The rejection to claims 1,13, 29, 33, 35, 37-39, 42 and 43 under 35 U.S.C. 103 as being unpatentable over Cong et al. (US 2016/0176956; published 6/23/16, priority date 12/19/14) in view of Flygare et al. (US 2013/0059783; published 3/7/13, priority date 3/12/10), as set forth at page 9 of the previous Office Action (18 May 2021), is withdrawn in view of the amendment (17 September 2021).
	The rejection to claims 1-15, 17, 18, 20-25, 27, 29, 30, 32-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as set forth at pages 9-10 of the previous Office Action (18 May 2021), is withdrawn in view of the amendment (17 September 2021).
	
Allowable Subject Matter
Claims 40, 44-62 are allowed. 

					Art of Record
The art made of record, which is considered pertinent to Applicant' s disclosure as it defines the general state of the art, is Rivera et al. (Animal Models of Anemia of Inflammation. Semin.  Hematol. October 46(4):351-357; 2009).  
Rivera et al. teach that anemia of inflammation (AI), is also known as anemia of chronic disease or anemia of chronic disorders (ACD) (page 351). Rivera et al. teach various animal models of anemia of inflammation including a mouse model made by injecting Brucella abortus into mice. Rivera teaches a single injection of the Brucella abortus antigen produces anemia in C57B1/6 mice.  Rivera et al. teach that collagen induced arthritis (CIA) is a model of rheumatoid arthritis created by sensitizing mice to their own collagen by injecting them with collagen (autologous or heterologous (in the presence of an adjuvant. Rivera et al. teach peptidoglycan (PG) from the cell wall of gram positive bacteria and carrageenan, isolated from red seaweeds, also causes AI in rats. Rivera et al. teach the PG model would appear to be a good model of anemia seen in rheumatoid arthritis, as a single injection of PG in susceptible rats (Lewis) incudes relapsing arthritis and anemia that almost a year. 

					Conclusion

Claims 40, 44-62 are allowed.


					
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        5/2/2022